Order entered August 20, 2018
CTS
                                    [pic]

                                   In The
                              Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-18-00073-CR
                             No. 05-18-00074-CR

                         Jaccari D. Jones, Appellant

                                     V.

                        The State of Texas, Appellee

              On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F16-00673-V & F16-39215-V

                                    ORDER

      We REINSTATE these appeals.
      Because appellant had not filed his brief  (originally  due  April  8,
2018), we abated these appeals for a hearing.  The trial court  conducted  a
hearing to determine why appellant’s brief  had  not  been  filed  and  made
findings.  We ADOPT the trial court’s findings that  (1)  appellant  desires
to prosecute these appeals; (2) appellant is  indigent  and  represented  by
Kristin Brown; (3) Ms. Brown did not appear  at  the  hearing  although  she
“communicated  via  e-mail”  and  informed  the  trial  court  she  has  not
abandoned the appeals; and (4) Ms. Brown said she failed to  file  a  timely
brief “due to her heavy appellate docket and trial workload.”  In  light  of
this, we ORDER appellant’s brief filed on or before September 21, 2018.
      If appellant’s brief is not filed by the  date  specified,  the  Court
will utilize the remedies available to it, which may include  ordering  that
Kristin Brown be removed as appellant’s appointed attorney  without  further
notice and ordering the trial court to  appoint  new  counsel  to  represent
appellant on appeal.
      We DIRECT the Clerk to  send  copies  of  this  order,  by  electronic
transmission, to the Honorable Brandon Birmingham,  Presiding  Judge,  292nd
Judicial District Court; Kristin  Brown;  and  the  Dallas  County  District
Attorney’s Office.





                                       /s/   CRAIG STODDART
                                             JUSTICE